CONSENT IN LIEU OF MEETING OF
SHAREHOLDERS OF AFFINITY MEDIAWORKS CORP.

The undersigned constituting a majority of the common shares entitled to vote
pursuant to Section I of the Bylaws of Affinity Mediaworks Corp., a Nevada
corporation (the "Corporation") and the supermajority vote by virtue of its
ownership of the Series A Preferred Shares set forth in the Amendment to
Certificate of Designation dated July 15, 2014, consents to the following action
without a meeting pursuant to Section III of the Bylaws:

RESOLVED, unanimously, that the Corporation's initial Bylaws are ratified and
approved.

RESOLVED, that the Corporation's Board of Directors shall be comprised of Sean
Zarinegar (Chairman of the Board).

RESOLVED, that the compensation, insurance and other consideration for the
members of the Board of Directors shall be determined at the first annual
shareholder meeting.

RESOLVED, that the Board of Directors shall take necessary action to amend the
Certificate of Incorporation for the Corporation renaming the Corporation to
"American Income Housing Trust" and adjusting the par value of its common stock
to $0.01.

RESOLVED, that Paesano Akkashian, P.C., as Counsel for the Corporation, is
directed to take any and all necessary action to implement these consents. The
Corporation waives any and all actual, implied or perceived conflicts of
interest in Paesano Akkashian, P.C. representing American Realty Partners, LLC
and the Corporation. The Corporation acknowledges that it has been adequately
advised by Paesano Akkashian, P.C. of this potential for conflict, and has
knowingly waived it herein.

RESOLVED, that an electronic or facsimile signature to these consents
constitutes an original signature.

RESOLVED:

/s/Sean Zarinegar
American Realty Partners, LLC
By: Performance Realty Partners, LLC
Its: Manager



Dated: February 16, 2015





Page 1

--------------------------------------------------------------------------------

